IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NEVILLE LAYLOR,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NOS. 1D15-2450/1D15-2451

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 22, 2016.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Jeffrey E. Lewis, General Counsel, and Michael J. Titus, Assistant Conflict
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Region One,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




WOLF, J.

      Appellant alleges the trial court erred by failing to enter a written order

declaring appellant competent to stand trial even though the court orally declared

him competent. Florida Rule of Criminal Procedure 3.212(c)(7) requires the trial
court to enter a written order finding a defendant competent to proceed if that

defendant has previously been declared incompetent. See White v. State, 548 So.

2d 765, 768 (Fla. 1st DCA 1989). We, therefore, agree that the trial court erred in

failing to enter such a written order declaring appellant competent after his period

of incompetence. We AFFIRM appellant’s judgment and sentence but REMAND

for the trial court to enter a nunc pro tunc order declaring appellant competent. See

Hunter v. State, 174 So. 3d 1011, 1014-15 (Fla. 1st DCA 2015).

LEWIS and OSTERHAUS, JJ., CONCUR.




                                         2